Exhibit 10.2

OMNIBUS AMENDMENT

This OMNIBUS AMENDMENT (this “Amendment”) is made and entered into as of
February 6, 2012, by and among Tang Capital Partners, LP, RTW Investments, LLC,
Galena Biopharma, Inc. (formerly RXi Pharmaceuticals Corporation) and RXi
Pharmaceuticals Corporation (formerly RNCS, Inc.).

WHEREAS, the parties entered into a Securities Purchase Agreement dated as of
September 24, 2011 (the “Securities Purchase Agreement”) and the Ancillary
Agreements related thereto, including the Bridge Notes;

WHEREAS, the Securities Purchase Agreement in Section 8.01(c) thereof provides
that the Agreement may be terminated by either the Company or the Investors if
the Closing has not occurred on or before 5:00 p.m., Eastern Standard Time, on
February 20, 2012, which date may be extended from time to time by mutual
written consent of the Company and the Investors;

WHEREAS, the Bridge Notes dated September 24, 2011 held by the Investors in
Section 1.1 thereof each provide for a Maturity Date (as defined in the Bridge
Notes) of the earlier of (i) 150 days from the date thereof or (ii) an Event of
Default (as defined in the Bridge Notes);

WHEREAS, the parties desire to amend such provisions of the Securities Purchase
Agreement and the Bridge Notes to provide for a later date;

WHEREAS, the parties also desire to amend other provisions of the Securities
Purchase Agreement;

NOW, THEREFORE, in consideration of the premises and mutual covenants herein,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties agree as follows:

1. Securities Purchase Agreement Amendment. The Securities Purchase Agreement is
hereby amended as follows:

(a) Section 8.01(c) is hereby amended to replace “February 20, 2012” with “March
5, 2012”;

(b) Section 4.07(c) is hereby amended to replace “within 30 days after the
Closing” with “at the Closing”; and

(c) Section 4.14 is hereby amended to delete the second sentence thereof in its
entirety and to replace it with the following:

Mark Ahn shall tender his resignation at the Closing, which resignation shall
become effective upon the reimbursement of expenses contemplated by
Section 4.07(c). Kevin Tang and Roderick Wong shall tender their conditional
resignations at the Closing, which resignations shall become



--------------------------------------------------------------------------------

effective upon the appointment of a new Board of Directors of the Company
consisting solely of independent directors, as determined in accordance with
NASDAQ Marketplace Rule 5606(a)(2); provided, however, that the Chief Executive
Officer or other senior officer of the Company may serve as one of the members
of the Board of Directors of the Company.

2. Bridge Notes Amendment. The Bridge Notes are hereby amended to replace “150
days from the date set forth above” with “March 5, 2012”.

Capitalized terms used herein and not defined shall have the meanings set forth
in the Securities Purchase Agreement.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

GALENA BIOPHARMA, INC. By:  

  /s/ Mark J. Ahn

  Mark J. Ahn   President and Chief Executive Officer RXi PHARMACEUTICALS
CORPORATION By:  

  /s/ Mark J. Ahn

  Mark J. Ahn   President TANG CAPITAL PARTNERS, LP By:  

    /s/ Kevin C. Tang

  Kevin C. Tang   Managing Director RTW INVESTMENTS, LLC By:  

    /s/ Roderick Wong

  Roderick Wong   Managing Member

[Signature Page to Omnibus Amendment]